Metcalf, J.
This indictment charges the defendant with an offence that is indictable at common law. 4 Bl. Com. 126. 1 Russ. on Crimes, (7th Amer. ed.) 183. State v. Keyes, 8 Verm. 57. State v. Carpenter, 20 Verm. 9. This offence not being punishable by any statute of this commonwealth, the concluding words of the indictment, “ contrary to the form of the statute,” are to be rejected as surplusage. Page & Harwood’s case, Aleyn, 44. Commonwealth v. Hoxey, 16 Mass. 385.
It is objected, however, in arrest of judgment, that the offence is not so set forth in this indictment as to sustain a judgment on the verdict.
The first alleged defect in the indictment is, that it does not aver when and where Culbert Reynolds was summoned as a witness, nor when he was required to appear before the police court of New Bedford. And it is true that the indictment does not allege the place where said Culbert was summoned ; but it does allege the time when he was summoned, to wit, the first day of June 1858, and that he was summoned to appear before that police court, when and where the defendant should be had for trial, to give evidence of what he knew relating to the matter of a complaint against the defendant, charging him with an assault on Daniel Reynolds. The indictment furthermore *90alleges that the defendant, well knowing that said Culbert had been so summoned, wilfully and unlawfully dissuaded, hindered and prevented him from appearing at the said police court, when and where the defendant was had for trial on said complaint. This, we think, is a sufficient charge, both in form and substance, of an indictable offence. The place where and the time when the defendant wilfully and unlawfully dissuaded, hindered and prevented the witness from appearing at the police court, are precisely alleged in the indictment, to wit, at Freetown, in the county of Bristol, on the. 2d day of June 1858. The summoning of the witness, being alleged only by way of inducement to the substance of the charge against the defendant, needed not to be alleged with the same certainty of time and place as the substance of the charge. Regina v. Wyatt, 2 Ld. Raym. 1191. Regina v. Bidwell, 1 Denison, 222, and 2 Cox C. C. 298.
We cannot deem it necessary that it should be alleged, in the indictment, upon whose behalf the witness was summoned. The act of dissuading and preventing the attendance of a witness at a trial is punishable by indictment, in whose behalf soever that witness is summoned.
Nor was it necessary that the indictment should allege that the testimony of the witness, who was dissuaded and prevented by the defendant from attending at the police court, was material on the trial of the defendant there. It was not necessary, in order to convict the defendant, to prove that the testimony of the witness would have been material; and therefore it was unnecessary to allege that it was. It is the duty of a witness to obey a summons, though he cannot give any material testimony ; and it is a crime in him who dissuades and prevents the witness from obeying the summons.
The objection to the indictment, that it does not appear therein that there was any hindrance or obstruction of public justice, is entirely groundless. It assumes that there was no hindrance or obstruction of justice by the defendant, unless his trial before the police court was hindered or obstructed, or the result thereof altered, by reason of the absence of the summoned *91witness. Whereas the offence is the obstruction of “ the due course of justice.” This is what is alleged in the only two precedents which we have found; (The King v. Steventon, 2 East, 363; and 2 Chit. Crim. Law, 235;) and what this indictment alleges to have been the defendant’s intent and purpose. And the “ due course of justice ” means not only the due conviction and punishment, or the due acquittal and discharge, of an accused party, as justice may require ; but it also means the due course of proceedings in the administration of justice. By obstructing those proceedings, public justice is obstructed.
The last objection made to the indictment is, that it does not conclude, “ to the obstruction and hindrance of public justice.” Such was the conclusion in the two precedents above referred to. But we find no adjudication that this is essential to the sufficiency of an indictment. The facts alleged in this indictment show an obstruction and hindrance of public justice, in the legal sense and meaning of those words; and therefore we are of opinion that the omission of them in the conclusion of the indictment is not a cause for arresting judgment. It is not necessary, in an indictment alleging matters that constitute a common nuisance, to conclude ad commune nocumentum, although it is usual so to do. 1 Stark. Crim. Pl. (2d ed.) 208. Archb. Crim. Pl. (5th Amer. ed.) 67. Commonwealth v. Haynes, 2 Gray, 72. See also Brady v. The Queen, 4 Irish Law R 21, and 2 Jebb & Symes, 647. Exceptions overruled.